—Appeal by the defendant from an amended judgment of the Supreme Court, Kings County (Broomer, J.), rendered June 26, 1989, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the amended judgment is affirmed.
The defendant’s contention, inter alia, that the demonstration conducted by the prosecutor during jury selection, wherein she asked the prospective jurors to close their eyes and describe her, in order to determine whether they understood the difference between the ability to recognize a person and the ability to describe that person, has not been preserved for appellate review and we decline to reach it in the interest of justice.
Additionally, we find that the defendant’s sentence was neither unduly harsh nor excessive, especially in view of the serious nature of the crime (see, People v Suitte, 90 AD2d 80).
We have examined the defendant’s remaining contentions and find them to be without merit (see, People v Alvarado, 140 AD2d 446, lv denied 72 NY2d 915) or harmless (see, People v Roopchand, 107 AD2d 35, affd 65 NY2d 837). Kunzeman, J. P., Kooper, Sullivan and Lawrence, JJ., concur.